Department of Health and Human Services

DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of:
Joel A. Baringer, R.Ph., DATE: October 5, 1995
Petitioner,

Docket No. C-95-125
Decision No. CR397

-voe

The Inspector General.

DECISION

By letter dated March 22, 1995, Joel A. Baringer, R.Ph.,
the Petitioner herein, was notified by the Inspector
General (I.G.), of the U.S. Department of Health & Human
Services (HHS), that it had been decided to exclude
Petitioner for a period of five years from participation
in the Medicare program and from participation in the
State health care programs described in section 1128 (h)
of the Social Security Act (Act), which are referred to
herein as "Medicaid." The I.G.'s rationale was that
exclusion, for at least five years, is mandated by
sections 1128(a)(1) and 1128(c)(3)(B) of the Act because
Petitioner had been convicted of a criminal offense
related to the delivery of an item or service under
Medicaid.

Petitioner requested a review of the I.G.'s action by an
administrative law judge of HHS's Departmental Appeals
Board (DAB). The I.G. moved for summary disposition.

Because I have determined that there are no facts of
decisional significance genuinely in dispute, and that
the only matters to be decided are the legal implications
of the undisputed facts, I have decided the case on the
basis of the parties' written submissions.

I find no reason to disturb the I.G.'s determination to
exclude Petitioner from participation in the Medicare and
Medicaid programs for a period of five years.
2
APPLICABLE LAW

Sections 1128(a)(1) and 1128(c) (3)(B) of the Act make it
mandatory for any individual who has been convicted of a
criminal offense related to the delivery of an item or
service under Medicare or Medicaid to be excluded from
participation in such programs for a period of at least
five years.

FINDINGS OF FACT AND CONCLUSIONS OF LAW!

1. During the period relevant to this case, Petitioner
was a licensed pharmacist in the State of Ohio. P. Ex.
1.

2. On May 13, 1994, in the Franklin County Municipal
Court (State court), Columbus, Ohio, Petitioner pled
guilty to attempted Medicaid fraud, a misdemeanor. I.G.
Ex. 1.

3. The State court accepted Petitioner's guilty plea to
the charge of attempted Medicaid fraud and sentenced
Petitioner to 1) pay a $150 fine; 2) serve 90 days in
jail (suspended); and 3) probation for two years. I.G.
Ex. 2.

4. Petitioner was convicted within the meaning of
section 1128(i) of the Act. Act, section 1128(i) (1),
1128(i)(3); I.G. Exs. 1, 2; Findings 1 - 3.

5. Petitioner's conviction for attempted Medicaid fraud
is program-related within the meaning of section
1128(a)(1). I.G. Exs. 1, 2; Finding 4.

6. Petitioner was properly excluded from participation
in Medicare and Medicaid for the mandatory minimum five-

year period. I.G. Exs. 1, 2; Act, sections 1128(a) (1),
1128(c) (3)(B); Findings 1 - 5.

1 I cite to the parties' exhibits and my Findings of
Fact and Conclusions of Law as follows:

Petitioner's Exhibit ....... . . P. Ex. (number)
I.G.'s Exhibit ......4..4. +... I1.G. Ex. (number)

My Findings of Fact and
Conclusions of Law... .... . . Findings (number)
3
PETITIONER'S ARGUMENT

Petitioner acknowledges that he pled guilty to the
misdemeanor charge of attempted Medicaid fraud. However,
he argues that a misdemeanor is too trivial an offense to
justify exclusion from the Medicare and Medicaid
programs.

Petitioner contends that the State's prosecuting attorney
in his criminal case represented to him that he knew of
no further action that the federal government would take
against him. Petitioner further contends that for the
I.G. to direct and impose a five-year exclusion against
him violates the spirit and the terms of Petitioner's
plea agreement, because the intent of all parties in
entering into a plea agreement was to allow Petitioner to
keep his license and continue being a pharmacist
providing services to patients in federally funded
programs.

Petitioner asserts that excluding him would violate the
Eighth Amendment in that it would be cruel and unusual
punishment because it would preclude Petitioner from
being able to earn a living as a pharmacist. Finally,
Petitioner further argues that his exclusion from
Medicare and Medicaid constitutes double jeopardy.

DISCUSSION

The statute under which the I.G. seeks to exclude
Petitioner, section 1128(a)(1) of the Act, requires,
initially, that Petitioner have been convicted of a
criminal offense.

Section 1128(i) of the Act provides that an individual
will be deemed "convicted" under any of the following
circumstances:

(1) when a judgment of conviction has been entered
against the individual or entity by a federal,
State, or local court, regardless of whether there
is an appeal pending or whether the judgment of
conviction or other record relating to criminal
conduct has been expunged;

(2) when there has been a finding of guilt against
the individual or entity by a federal, State, or
local court;
4

(3) when a plea of guilty or nolo contendere by the
individual or entity has been accepted by.a federal,
State, or local court or

(4) when the individual or entity has entered into
participation in a first offender, deferred
adjudication, or other arrangement or program where
judgment of conviction has been withheld.

In the case at hand, sections 1128(i)(1) and (3) are
applicable. Petitioner pled guilty to the offense of
attempted Medicaid fraud and the State court accepted
Petitioner's plea. Moreover, the evidence shows that the
State court entered judgment against Petitioner because
Petitioner's guilty plea explicitly states that "[t]he
Court accepts the defendant's plea of 'guilty' and enters
a finding and judgment of 'guilty' accordingly." I.c.
Ex. 1.

The second requirement of section 1128(a)(1) of the Act
is that the criminal activity be program-related. In
this regard, Petitioner's conviction is, on its face,
program-related because Petitioner was convicted of
attempted Medicaid fraud. I.G. Exs. 1, 2. No further
connection need be shown. Scott Gladstone, M.D., DAB
CR331 (1994); Ian C. Klein, D.P.M., DAB CR177 (1992);
Qlufemi Okunoren, M.D., DAB CR150 (1991). Petitioner

admits that his conviction is program-related in page two
of his brief.

Petitioner pled guilty to the offense of attempted
Medicaid fraud. I.G. Exs. 1, 2. Webster's Dictionary
defines fraud as "intentional perversion of truth in
order to induce another to part with something of value
or surrender a legal right." Webster's Ninth New
Collegiate Dictionary 490 (9th ed. 1990).

? Petitioner submitted four exhibits in conjunction with
his motion for summary disposition. (P. Exs. 1-4). I
admit all four of Petitioner's exhibits into evidence.
The I.G. submitted three exhibits in conjunction with her
motion for summary disposition (I.G. Exs. 1 - 3). I
admit I.G. Exs. 1 and 2. I reject I.G. Ex. 3, as, per my
June 5, 1995 Order (Order), I instructed the parties not
to submit a copy of the Notice letter as an exhibit in
this case. The I.G. submitted two attachments which are

copies of DAB decisions in the cases of Larry D. Warden,
DAB CR299 (1993) and Glen E. Bandel, DAB CR261 (1993). I

have labelled these as Attachments 1 and 2 respectively,
but, as per my Order, I do not admit them into evidence
in this case.
5

In the context of this case, the evidence establishes
that the intended victim of Petitioner's fraud was the
Medicaid program. I1.G. Exs. 1, 2. The plain meaning of
the offense to which Petitioner pled guilty is that
Petitioner intentionally submitted a claim to Medicaid in
order to receive monetary reimbursement to which he was
not entitled. It is well established that such financial
crimes directed at Medicare or Medicaid are related to
the delivery of items or services under Medicare or
Medicaid. Jack W. Greene, DAB CR19, aff'd DAB 1078
(1989), aff'd sub nom. Greene v. Sullivan, 731 F. Supp.
835, 838 (E.D. Tenn. 1990). Therefore, there is no
question that Petitioner's offense is program-related
within the meaning of section 1128(a)(1) of the Act.

As to Petitioner's contention that his exclusion would
subject him to cruel and unusual punishment, in violation
of his rights under the Eighth Amendment of the
Constitution, it is well settled that the primary purpose
of the exclusion sanction is remedial rather than
punitive. Moreover, the purpose of a mandatory exclusion
is to protect the integrity of the Medicare and Medicaid
programs, program beneficiaries, and the public from
persons who have been shown to be guilty of program-
related or patient-related crimes. Francis Shaenboen,
R.Ph., DAB CR97 (1990), aff'd DAB 1249 (1991). I have no
authority to rule on the constitutionality of
Petitioner's exclusion. Shanti Jain, M.D., DAB 1398
(1993); See 42 C.F.R. § 1005.4.

Petitioner further claims that subjecting him to an
exclusion is violative of the double jeopardy provisions
of the Constitution. However, double jeopardy does not
apply to a subsequent federal prosecution based on facts
which led to a State conviction. Abbate v. United
States, 359 U.S. 187 (1959). As an appellate panel of
the DAB expressed, the mandatory exclusion provision is
not comparable to the civil penalty imposed in Halper
(U.S. v. Halper, 490 U.S. 435 (1989)], but is remedial in
nature and, therefore, constitutionally inoffensive.

Janet Wallace, L.P.N., DAB 1126 (1992).

Finally, Petitioner argues that a five-year exclusion is
too harsh, given that he was convicted of only a
misdemeanor. The distinction that Petitioner is
attempting to make is not one that exists in the
application of the mandatory exclusion provisions of
sections 1128(a)(1) and 1128(c)(3)(B). The Act makes no
distinction between a felony conviction and a misdemeanor
conviction, it simply mandates that all persons or
entities convicted of program-related offenses are to be
excluded for the mandatory minimum five years. Larry D.
6

Warden, DAB CR299 (1993); Glenn E. Bandel, DAB CR261
(1993); Act, sections 1128(a)(1) and 1128(c) (3) (B); 42
C.F.R. §§ 1001.101, 1001.102.

CONCLUSION

Petitioner's exclusion, for at least five years, is
mandated by sections 1128(a)(1) and 1128(c)(3)(B) of the
Act because the I.G. has demonstrated that Petitioner was
convicted of a criminal offense related to the delivery
of an item or service under Medicaid.

/s/

Joseph K. Riotto
Administrative Law Judge
